PER CURIAM:
Ianka Demireva appeals the order of the district court granting summary judgment to The Johns Hopkins University in Demireva’s civil action alleging employment discrimination and retaliation. See Demireva v. Johns Hopkins Univ., No. CA-04-3109AMD (D. Md. June 6, 2005). We have reviewed the record, the district court’s order, the opinion from the bench, and the parties’ briefs on appeal, and find no reversible error. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.